Dykman, J.
These proceedings were instituted under chapter 269 of the Laws of 1880, as amended by chapter 342 of the Laws of 1887, and made applicable to these proceedings in behalf of the relators by chapter 662 of the Laws of 1887. The object and purpose of the relators are to secure a review and correction of an assessment for the construction of a sewer; and, after the return was made to the writ of certiorari, an order was made appointing a referee to take testimony upon the several matters put in issue by the petition, writ of certiorari and the returns thereto, and report such testimony to the court, with his opinion thereon. From that order the defendants have appealed, and we deem it necessary only to say in deciding this appeal that a *88plain case is made for the judicial investigation contemplated and provided for by the several statutes under which the petitioners are proceeding. If it was unnecessary to incorporate in the order appealed from a provision for the opinion of the referee, the requirement is quite harmless, and can have no unfavorable effect upon the appellants. Upon the coming in of the report and the testimony the whole matter will be presented, and the court will be enabled to act in full view of all the facts, and make an intelligent disposition of the cases. The order appealed from should be affirmed, with $10 costs and disbursements in each case. All concur.